DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        ALBERTO R. ALGABA,
                             Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D20-1302

                              [July 16, 2020]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Ernest Kollra, Judge;
L.T. Case No.12-13378CF10A.

  Alberto R. Algaba, Milton, pro se.

  No appearance filed for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, GERBER and FORST, JJ., concur.

                          *            *        *

  Not final until disposition of timely filed motion for rehearing.